         Case 6:19-cv-01682-MK         Document 22       Filed 04/19/21     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 SCOTT W. TREADAWAY,                               Case No. 6:19-cv-01682-MK

        Plaintiff,                                 ORDER FOR PAYMENT OF ATTORNEY
                                                   FEES PURSUANT TO EAJA & COSTS
                     vs.                           PURSUANT TO 28 U.S.C § 1920

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $9,137.87 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412 and costs of $400.00, for the filing fee, pursuant to 28 U.S.C § 1920.

Payment of this award shall be via check made payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010), the

award shall be made payable to Brent Wells, HARDER, WELLS, BARON & MANNING, P.C.,

if the Commissioner confirms that Plaintiff owes no debt to the Government through the federal

treasury offset program. If Plaintiff has such debt, the check for any remaining funds after offset

shall be made out to Plaintiff and mailed to counsel’s office at the address provided above.

       Dated this 19th day of April 2021.


                                             s/ Mustafa T. Kasubhai
                                              MUSTAFA T. KASUBHAI
                                             United States Magistrate Judge
Proposed Order submitted by:
Brent Wells
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
bwells@hwbm.net
Of Attorneys for Plaintiff
